DAYIS, J.
On the twenty-sixth day of July, 1904, George Young commenced a suit against Waldo Beam, in the justice court of precinct No. 12, Graham County, under the forcible entry and detainer statutes, to recover the possession of certain real property which was situate within the limits of precinct No. 1 in said county. Summons was issued and served upon Beam, who appeared on the day named for trial, and objected to the jurisdiction of the court because the land, the possession of which was in controversy, did not lie in the precinct in which suit was brought. His plea was overruled, whereupon he declined to make any further defense to the action. The justice proceeded to hear the case, and gave judgment in favor of Young for the restitution of the premises and for damages and costs. Thereafter Beam instituted an action in the district court of Graham County to obtain relief by injunction agaihst the enforcement of the aforesaid judgment. His amended complaint alleged the location of the-property as in precinct No. 1, set forth the proceedings had before the justice in precinct No. 12, alleged that there was at the time a duly qualified and acting justice of the peace in precinct No. 1, that by reason thereof the justice court of precinct No. 12 had no jurisdiction of the subject-matter of the suit, and that the judgment rendered in said case was null and void. It was not alleged that there was a justice of the peace in precinct No. 1 who was qualified to try the suit. *153The amended complaint failed to show whether or not an appeal had been taken from the judgment, and no facts of any character were pleaded which would constitute a sufficient ground for the granting of equitable relief. A demurrer to this amended complaint was sustained by the court, and, the plaintiff declining to further amend, a judgment was rendered against him for costs. From that judgment this appeal is taken, and the ruling of the district court upon the demurrer is the only error assigned. The trial court held the complaint to be fatally defective because of its failure to allege that at the time of the institution of the suit in precinct No. 12, there was a justice of the peace in precinct No. 1, qualified to try the suit in the precinct where the property was situated; that this allegation was necessary to show want of jurisdiction over the subject-matter by the justice of precinct No. 12. Title 29, “Forcible Entry and Detainer,” in our statutes, contains the following provisions: “Any justice of the peace of the precinct' where the property is situated, shall have jurisdiction to hear and determine any case arising under this title. If there be no justice of the peace within the precinct, then the nearest justice of the peace shall have jurisdiction.” Rev. Stats. Ariz. 1901, par. 2672. Title 17, part 5, relating to “Procedure in Justice of the Peace Courts,” has the provision: “If there be no justice of the peace qualified to try the suit in the proper precinct, the suit may be commenced before the nearest justice of the peace of the county who is not disqualified to try the same.” Id., par. 2058. We think there can be no question but that the latter provision of the statute applies alike to all suits within the jurisdiction of a justice of the peace, including actions of forcible entry and detainer. It is the policy of the law that causes shall be submitted to impartial and unprejudiced tribunals, and we should be loth to place' upon the statute a construction which would except any class of actions from the operation of so just a rule. It was not enough, therefore, to simply allege that there was a lawfully acting justice of the peace in precinct No. 1. To show a want of jurisdiction by the justice of precinct No. 12, it should also have been made to appear by the pleading that former justice was “qualified to try the suit.” But, were our view different upon this particular point — which seems to have been the only defect urged in the lower court — we *154would still hold the amended complaint, as it stood, insufficient to entitle the plaintiff to a decree.
There was no error in the ruling of the district court, and the judgment appealed from will be affirmed.
KENT, C. J., and SLOAN, J., concur.